Citation Nr: 1106025	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  04-06 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left kidney disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to December 
1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, inter alia, denied the Veteran's July 
2002 claim for entitlement to service connection for a left 
kidney disorder.

In a November 2007 decision, the Board, inter alia, denied the 
Veteran's claim for entitlement to service connection for a left 
kidney disorder.  The Veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2010, the Court remanded the case in order for the Board to 
obtain an adequate medical opinion.  The case has been returned 
to the Board for further appellate consideration.

The Veteran originally requested a Board hearing in his February 
2004 substantive appeal; however, in a March 2006 statement, the 
Veteran withdrew his request for a Board hearing.  The hearing 
request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) 
(2010).  In April 2006, the Veteran withdrew his request for a 
hearing before a Decision Review Officer (DRO).

Additional documents were submitted after the issuance of the 
April 2007 supplemental statement of the case.  The submission of 
such evidence was accompanied by a waiver of RO consideration 
dated January 2011.  38 C.F.R.         § 20.1304(c) (2010).

The issue of entitlement to service connection for 
hypertension, as secondary to a left kidney disorder, has 
been raised by the record-specifically, by a December 
2010 private physician's opinion-but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claim for entitlement to service connection for 
a left kidney disorder.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion where 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. 
Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The Veteran contends that his left kidney disorder was aggravated 
during and as a result of his time in service.  In his July 2003 
notice of disagreement, the Veteran asserted that his private 
treating clinicians had told him that his left kidney disorder 
had gotten worse due to the absence of treatment during his years 
in service.  Additionally, the Veteran has asserted that his in-
service complaints of back pain were early manifestations of his 
left kidney disorder.  Thereafter, the RO obtained a VA 
compensation and pension (C&P) examination of the Veteran's left 
kidney disorder in May 2006.  The VA examiner opined in his May 
2006 report: "Based on the diagnosis of congenital UPJ 
[ureteropelvic junction stenosis] on 3/5/02 [by a private 
clinician] in the Veteran's C-File, it is therefore my opinion 
that a congenital disorder such as this is less likely as not a 
result of the Veteran's military service."

The Court noted in its June 2010 remand that "the examiner 
failed to address whether (1) 'the medical evidence support[s] 
the Veteran's contention that the persistent left back pain and 
laboratory results in service were the earliest manifestation of 
his left kidney disorder' and whether (2) 'the left kidney 
disorder [was] aggravated beyond normal progression by the 
Veteran's military service.'"

In compliance with the Court's remand, the Board requests that 
the AOJ provide the Veteran with a new VA examination of his 
kidney, by a nephrologist or other physician with experience in 
kidney disorders.  The examiner should provide an opinion as to 
whether the Veteran's persistent left back pain and laboratory 
results in service were the earliest manifestation of his left 
kidney disorder.

The examiner should also provide an opinion as to whether there 
is clear and unmistakable (obvious or manifest) evidence which 
demonstrates that the Veteran's left kidney disorder existed 
prior to service and was not aggravated during or as a result of 
such service.  See 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-
2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A 
condition which preexisted service will be considered to have 
been aggravated by service where there is an increase in the 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the natural 
progress of the disease.  38 C.F.R. § 3.306.  The examiner should 
provide rationales for all opinions given.

If the VA examiner finds that the Veteran's left kidney disorder 
was aggravated during or as a result of his service, the examiner 
should explain (1) whether the absence of kidney treatment in 
service, a specific activity or activities in service, or both, 
aggravated his left kidney disorder beyond the natural progress 
of the disease; and (2) the extent of the increase in symptoms or 
disease process attributable to the aggravation in service.

The Board notes that, in December 2010, two private physicians, 
J.F. Mracek II, M.D., and J.E. Bryant, M.D., drafted a letter in 
which they found that "it is likely [that the Veteran's in-
service] complaints [of back pain] in 1992 were related to his 
left ureteropelvic junction stenosis [UPJ] as a CT [computed 
tomography] scan of the abdomen in March 2002 suggested his 
problem was 'long-standing' and [the Veteran] has consistent 
complaints of left-sided back pain.  I am certain [that the 
Veteran's left kidney] condition was aggravated by the rigors of 
military service and [that his] kidney condition will affect him 
for the rest of his life."  Because these physicians did not 
specify any in-service activity which was so rigorous as to 
aggravate his left kidney disorder, or the extent to which that 
activity aggravated the Veteran's left kidney disorder, the Board 
finds that their opinion is conclusory and lacks the requisite 
specificity necessary to warrant deciding the case without the 
benefit of a new VA examination.  Nevertheless, if the VA 
examiner disagrees with their conclusion that the Veteran's left 
kidney disorder was aggravated by the rigors of military service, 
he or she should state the reason(s) why.

Additionally, the Court issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective date 
of an award.  The Veteran should be provided with notice of the 
type of evidence necessary to establish a disability rating and 
an effective date if service connection is granted with respect 
to his claimed left kidney disorder.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice that 
explains the information and evidence not of 
record needed to establish an initial 
disability rating and an effective date, if 
service connection is granted, as outlined by 
the Court in Dingess.  The Veteran should be 
given an adequate opportunity to respond.  
The claims file must include documentation 
that VA has complied with its duties to 
notify and assist a claimant.

2.  Schedule the Veteran for a VA examination 
of his left kidney disorder by a nephrologist 
or other physician with experience in kidney 
disorders.  All indicated tests and studies 
should be undertaken.  The claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent medical history.  The 
examiner must indicate whether such review 
was accomplished.

The VA examiner should provide an opinion as 
to:

a.  Whether the Veteran's persistent left 
back pain and laboratory results in service 
were the earliest manifestation of his left 
kidney disorder.

b.  Whether there is clear and unmistakable 
(obvious or manifest) evidence which 
demonstrates that the Veteran's left kidney 
disorder i) existed prior to service and ii) 
was not aggravated during or as a result of 
such service.  A condition which preexisted 
service will be considered to have been 
aggravated by service where there is an 
increase in the disability during such 
service, unless there is a specific finding 
that the increase in disability was due to 
the natural progress of the disease.

c.  If the VA examiner finds that the 
Veteran's left kidney disorder was aggravated 
during or as a result of his service, the 
examiner should explain (i) whether the 
absence of kidney treatment in service, a 
specific in-service activity or activities, 
or both, aggravated his left kidney disorder 
beyond the natural progress of the disease; 
and (ii) the extent of the increase in 
symptoms or disease process attributable to 
the aggravation in service.

d.  If the VA examiner finds that there is 
clear and unmistakable evidence that the 
Veteran's left kidney disorder was not 
aggravated during or as a result of service 
beyond the natural progress of the disease, 
then he or she should explain why he or she 
disagrees with the December 2010 physicians' 
conclusion that the Veteran's left kidney 
disorder was aggravated by the rigors of 
military service.

The examiner should provide a rationale for 
all opinions.  If the examiner is unable to 
provide an opinion, he or she should state 
the reason(s) why.

3.  After completion of the above, the AOJ 
should readjudicate the claim.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case and afforded an opportunity to respond 
before the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


